Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 12, and 17 have been amended. Claims 1-20 are pending and rejected in the application. This is action Final. 

Claim Objection
Claim 12 is objected to because of the following informalities: The limitation “system comprising” needs to be corrected to “system comprising:”  
Appropriate correction is required.

 Response to Arguments
Applicant Argues 
Applicant respectfully submits that the claims recite a practical application that is significantly more than an abstract idea. Applicant also respectfully submits that electronic document research and display of results of electronic document research is necessarily rooted in computer technology. For these reasons, claims 1-20 are patentable under 35 U.S.C. 101. Reconsideration is respectfully requested.

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Applicant respectfully submits that the claims recite a practical application that is significantly more than an abstract idea. Applicant also respectfully submits that electronic document research and display of results of electronic document research is necessarily rooted in computer technology.” The Examiner respectfully disagrees. Paragraph[0019]-Paragraph[0020] of the specification is describing more than nodes and edges illustrating a research path. The Examiner suggest adding, from paragraph[0019]-paragraph[0020], more than significantly more than the recited abstract idea. Nevertheless, If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 1-20 recites an abstract idea.

Applicant Argues 
Applicant respectfully submits that Bar Yacov fails to expressly or inherently teach, disclose, or otherwise reasonably suggest each and every feature of amended independent claims 1,12 and 17. Particularly, Bar Yacov fails to expressly or inherently teach, disclose, or otherwise reasonably suggest a method of generating search results comprising, inter alia, “instructing an interface to display a hierarchical graph” wherein a “plurality of nodes are arranged in two or more levels, and the plurality of nodes and the plurality of edges illustrate a research path,” as recited by amended independent claim 1| and similarly recited by amended independent claims 12 and 17.
Examiner Responds:
First, Applicant argues, “Bar Yacov fails to expressly or inherently teach, disclose, or otherwise reasonably suggest a method of generating search results comprising, inter alia, “instructing an interface to display a hierarchical graph.” The Examiner respectfully disagrees. BAR YACOV discloses instruct an interface device to display the hierarchical interface (Figure 4, element 440, paragraph[0065]-paragraph[0066], “Result 440 is exemplified as being displayed in a full display, where the graphical representation of the legal reasoning graph is displayed to the user…etc.”, the reference shows an hierarchical graph of nodes.) In addition, Applicant’s remaining arguments have been considered but are moot in view of the new ground(s) of rejection. Thus, the combination of BAR YACOV and Stauffer discloses all the elements in claims 1, 12, and 17. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 recites receiving a computer-implemented method of generating search results from a document corpus, the method comprising: providing, using a computer, document corpus wherein the document corpus comprises a plurality of documents arranged according to a structured legal taxonomy hierarchy, wherein the structured legal taxonomy hierarchy is associated with legal concepts for the plurality of documents; identifying a set of documents from the document corpus in response to receiving a search query; instructing an interface to display a hierarchical graph comprising a plurality of nodes associated with the set of documents and a plurality of edges connecting the plurality of nodes, wherein each node includes a label identifying a legal concept associated with the node, children nodes comprise narrower legal concepts than their parent nodes, the plurality of nodes are arranged in two or more levels, and the plurality of nodes and the plurality of edges illustrate a research path. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a computer.” For example, in the context of this claim, “providing, using a computer, document corpus wherein the document corpus comprises a plurality of documents arranged according to a structured legal taxonomy hierarchy, wherein the structured legal taxonomy hierarchy is associated with legal concepts for the plurality of documents” encompasses a person thinking and structuring documents based on the legal concepts. Next, “identifying a set of documents from the document corpus in response to receiving a search query” encompasses a person determining a set of documents in response to receiving instructions to think about documents that represent a legal concept. In addition, “instructing an interface to display a hierarchical graph comprising a plurality of nodes associated with the set of documents and a plurality of edges connecting the plurality of nodes, wherein each node includes a label identifying a legal concept associated with the node, children nodes comprise narrower legal concepts than their parent nodes, the plurality of nodes are arranged in two or more levels, and the plurality of nodes and the plurality of edges illustrate a research path.” encompasses a person thinking and sketching a hierarchical graph of nodes associated with the set of documents representing legal concepts. In addition, the sketch on paper shows the plurality of nodes are arranged in two or more levels, and the plurality of edges illustrate a research path. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “a computer” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing providing document corpus…etc., identifying a set of documents…etc., and instructing an interface to display a hierarchical graph…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 1 recites “a computer” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing providing document corpus…etc., identifying a set of documents…etc., and instructing an interface to display a hierarchical graph…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 1 is not patentable eligible under 35 USC 101. 

Here, claim 12 recites receiving a computer-implemented system for generating search results from a document corpus, the computer-implemented system comprising a processor and a non-transitory computer-readable medium storing computer readable instructions that, when executed by the processor, cause the processor to: search the document corpus for a set of documents based on a search query, wherein the document corpus includes a plurality of documents arranged in a structured taxonomy hierarchy, wherein the taxonomy is associated with concepts; generate a hierarchical interface comprising nodes identified by concepts and edges connecting the nodes, wherein documents of the set of documents are linked to the nodes based on the concepts, children nodes comprise narrower concepts than their parent nodes, the nodes are arranged in two or more levels, and the nodes and the edges illustrate a research path; and instruct an interface device to display the hierarchical interface, wherein input selecting a candidate node of the hierarchical interface directs the interface device to display documents associated with the candidate node. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a non-transitory computer-readable medium”, and “interface device.” For example, in the context of this claim, “search the document corpus for a set of documents based on a search query, wherein the document corpus includes a plurality of documents arranged in a structured taxonomy hierarchy, wherein the taxonomy is associated with concepts” encompasses a person thinking and searching for documents based on trying to solve a legal concept issue. Next, “generate a hierarchical interface comprising nodes identified by concepts and edges connecting the nodes, wherein documents of the set of documents are linked to the nodes based on the concepts, children nodes comprise narrower concepts than their parent nodes, the nodes are arranged in two or more levels, and the nodes and the edges illustrate a research path” encompasses a person thinking and drawing a hierarchical graph of nodes based on documents linked by concepts. Further, the sketch on paper shows the nodes are arranged in two or more levels, and the nodes and the edges illustrate a research path. In addition, “instruct an interface device to display the hierarchical interface, wherein input selecting a candidate node of the hierarchical interface directs the interface device to display documents associated with the candidate node.” encompasses a person selecting associate documents based on drawing of legal concepts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 12 recites no additional limitations other than “a processor”, “a non-transitory computer-readable medium”, and “interface device” implementing the limitations. The computer is recited at a high-level of generality (i.e., search the document corpus…etc., generate a hierarchical interface…etc., and instructing an interface…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 12 recites “a processor”, “a non-transitory computer-readable medium”, and “interface device.”  implementing the limitations. The computer is recited at a high-level of generality (i.e., search the document corpus…etc., generate a hierarchical interface…etc., and instructing an interface…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 12 is not patentable eligible under 35 USC 101. 

Here, claim 17 recites receiving a computer-implemented method of generating a hierarchical summary of a document, the method comprising: providing, using a computer, a structured taxonomy hierarchy associated with a document corpus, wherein the structured taxonomy hierarchy is associated with a plurality of concepts; identifying concepts within the document based on the structured taxonomy hierarchy; generating a hierarchical structure representing the hierarchical summary of the document, wherein nodes of the hierarchical structure are associated with concepts such that parent nodes comprise concepts that encompass concepts of children nodes; and instructing an interface to display the hierarchical structure. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a computer.”  For example, in the context of this claim, “providing, using a computer, a structured taxonomy hierarchy associated with a document corpus, wherein the structured taxonomy hierarchy is associated with a plurality of concepts” encompasses a person thinking and structuring documents based on the legal concepts. Next, “identifying concepts within the document based on the structured taxonomy hierarchy” encompasses a person thinking and identifying concepts based on the documents. In addition, “generating a hierarchical structure representing the hierarchical summary of the document, wherein nodes of the hierarchical structure are associated with concepts such that parent nodes comprise concepts that encompass concepts of children nodes, the nodes are arranged in two or more levels, edges connect the nodes, and the nodes and the edges illustrate a research path” encompasses a person drawing a hierarchical structure of concepts based on the summary of the document. In addition, the person draws the nodes arranged in two or more levels, edges connect the nodes, and the nodes and the edges illustrate a research path. Next, “instructing an interface to display the hierarchical structure” encompasses a person presenting the paper to a supervisor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. Claim 17 recites no additional limitations other than “a computer” implementing the limitations. The computer is recited at a high-level of generality (i.e., providing a structured taxonomy…etc., identifying concepts…etc., generating a hierarchical structure…etc., and instructing an interface…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claim 17 recites “a computer” implementing the limitations. The computer is recited at a high-level of generality (i.e., providing a structured taxonomy…etc., identifying concepts…etc., generating a hierarchical structure…etc., and instructing an interface…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 17 is not patentable eligible under 35 USC 101. 

The limitation “further instructing the interface to display branch metadata under at least one label for at least one node.” of dependent claim 2 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible under 35 USC 101. 

The limitation “wherein the branch metadata comprises legal terms of art associated with metadata for documents associated with the at least one node.” of dependent claim 3 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 3 is not patent eligible under 35 USC 101. 

The limitation “further comprising propagating common branch metadata of sibling nodes to a parent node.” of dependent claim 4 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 4 is not patent eligible under 35 USC 101. 

The limitation “generating a weight for each of the plurality of nodes according to associated legal concepts.” of dependent claim 5 is abstract because the claim could be reasonably and practically performed by the human mind and a mathematical concept, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible under 35 USC 101. 

The limitation “instructing the interface to render a visual indicator of the eights of each of the plurality of nodes.” of dependent claim 6 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 6 is not patent eligible under 35 USC 101. 

The limitation “receiving preferences associated with a user and instructing the interface to display the hierarchical graph based at least in part on the preferences.” of dependent claim 7 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible under 35 USC 101. 

The limitation “further comprising modifying the hierarchical graph according to user input.” of dependent claim 8 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible under 35 USC 101. 

The limitation “wherein modifying the graph comprises at least one of pruning, deleting, saving, or combining some or all of the hierarchical graph.” of dependent claim 9 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 9 is not patent eligible under 35 USC 101. 

The limitation “calculating a metric associated with the hierarchical graph based on at least one of the number of first level nodes, total number of nodes, number of edges, number of paths, tree height, or number of legal concepts” of dependent claim 10 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 10 is not patent eligible under 35 USC 101. 

The limitation “comparing the metric to a threshold to determine whether to provide a suggestion for modifying the search query.” of dependent claim 11 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 11 is not patent eligible under 35 USC 101. 
The limitation “wherein the computer readable instructions further cause the processor to instruct the interface device to display a graphical representation of the hierarchical interface.” of dependent claim 13 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 13 is not patent eligible under 35 USC 101. 

The limitation “wherein the concepts comprise at least one of legal concepts, scientific concepts, or research concepts.” of dependent claim 14 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 14 is not patent eligible under 35 USC 101. 
The limitation “wherein the computer readable instructions further cause the processor to filter the documents associated with the candidate node based on at least one filter criteria.” of dependent claim 15 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 15 is not patent eligible under 35 USC 101. 

The limitation “wherein the at least one filter criteria comprises a practice area, date, or jurisdiction.” of dependent claim 16 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 12. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 16 is not patent eligible under 35 USC 101. 
The limitation “comprising performing a search of a document corpus for documents associated with the nodes of the hierarchical structure.” of dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 18 is not patent eligible under 35 USC 101. 

The limitation “wherein the concepts comprise at least one of a fact pattern, a term of art, or a legal concept.” of dependent claim 19 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 19 is not patent eligible under 35 USC 101. 

The limitation “comprising storing the hierarchical structure in a memory.” of dependent claim 20 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 20 is not patent eligible under 35 USC 101. 

The art rejection is applied to claims 1-20 which are rejected under 35 USC 101 as best understood by the examiner.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAR YACOV et al. U.S. Patent Publication (2015/0269691; hereinafter: BAR YACOV) in view of Stauffer U.S. Patent Publication (2020/0020058; hereinafter: Stauffer) 

Claim 1
As to claim 1, BAR YACOV discloses a computer-implemented method of generating search results from a document corpus, the method comprising: 
providing, using a computer, document corpus wherein the document corpus comprises a plurality of documents arranged according to a structured legal taxonomy hierarchy (Figure 2, element 210, paragraph[0039], “In Step 150, the legal reasoning graph may be stored in a repository. In some exemplary embodiments, based on the legal documents a plurality of graphs may be generated and stored…etc.”), wherein the structured legal taxonomy hierarchy is associated with legal concepts for the plurality of documents (Figure 2, element 210, paragraph[0035], “In Step 130, a legal reasoning graph may be generated. The legal reasoning graph may be generated based on the cited legal reasonings. The graph may be composed of nodes, each of which represents a legal reasoning. The nodes of the graph may be connected by edges. An edge may be associated with a citation, such as directed edge from node A to node B may be indicative that the legal reasoning of node A cited the legal reasoning of node B. The edge may be based on the determination in Step 120, in which a citation to a legal document containing the legal reasoning of node B is examined to identify that the citation is of node B…etc.”); 
identifying a set of documents from the document corpus in response to receiving a search query (paragraph[0041]-paragraph[0044], “In Step 200, a search query is obtained from a user. The search query may be a combination of keywords that the user searches for. In some exemplary embodiments, the search query may be a legal proposition or a proposed legal reasoning…etc.”); 
instructing an interface to display a hierarchical graph comprising a plurality of nodes associated with the set of documents and a plurality of edges connecting the plurality of nodes, (figure 4, paragraph[0064]-paragraph[0065], “Result 420 is displayed in a summary display, in which a graphical representation of the legal reasoning graph is not displayed. A toggle button, such as 429 and 449, may be operative to switch between a summary display and a full display…etc.”), wherein each node includes a label identifying a legal concept associated with the node (paragraph[0070], “For example, Node 456 may represent a legal reasoning from a legal document which is referred to as Smith V. Doe, which was issued on June 2002. As the legal reasoning represented by Node 456 cites a legal reasoning that is represented by Node 452, an edge, which may or may not appear to be directed, may connect the two nodes…etc.”), children nodes comprise narrower legal concepts than their parent nodes (figure 4, paragraph[0066]-paragraph[0067], “As exemplified in FIG. 4, the topic of Result 420 is "matters to be considered in granting custody+location of missing party or child" which is a sub-topic within the topic of "Rights to custody of minor child", which is a sub-topic of "custody of children", which in itself is a sub-topic of the general "family" topic…etc.”).

BAR YACOV does not appear to explicitly disclose the plurality of nodes are arranged in two or more levels, and the plurality of nodes and the plurality of edges illustrate a research path.
However, Stauffer discloses the plurality of nodes are arranged in two or more levels, and the plurality of nodes and the plurality of edges illustrate a research path (paragraph[0066]-paragraph[0067], “In one embodiment, mapping 900 comprises a directed graph having nodes 902 representing legal documents associated with the particular legal concept and edges 904 connecting nodes 902. In one embodiment, a direction associated with edges 904 point from a node representing a citing legal document to a node representing a cited legal document to indicate that the citing legal document cites to the cited legal document. In one embodiment, the sizes of nodes 902 are based on a number of legal documents that cited to it. For example, a higher number of citing legal documents may result in a larger size of the node. In another example, only a seminal court opinion may be represented with a larger size node. In one embodiment, the seminal court opinion may be automatically identified as the court opinion that has the most number of citing legal documents citing to it, as the court opinion that does not cite to another court opinion for the particular legal concept, or as the earliest court opinion…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of BAR YACOV with the teachings of Stauffer to have nodes and edges representing legal concepts which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of BAR YACOV with the teachings of Stauffer to identify legal concepts in legal documents (Stauffer: paragraph[0001]).

Claim 2
As to claim 2, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, and BAR YACOV further disclose instructing the interface to display branch metadata under at least one label for at least one node (Figure 4, paragraph[0067], “Key Terms 427 may also be displayed. Key Terms 427 may be generated based on the content of the legal reasonings within the graph, based on causes of linkage, or the like. In some exemplary embodiments, a legal reasoning graph may be associated with a plurality of Key Terms 427 which may or may not be connected. As an example, the key term "laches", which refers to a general legal concept which is applicable to many fields, may appear…etc.”).


Claim 3
As to claim 3, the combination of BAR YACOV and Stauffer discloses all the elements in claim 2, as noted above, and BAR YACOV further disclose wherein the branch metadata comprises legal terms of art associated with metadata for documents associated with the at least one node (Figure 4, paragraph[0070], “Referring now to Result 440 which exemplifies a full display of a result. Graph Display 450 may be used to graphically display the legal reasoning graph. Each legal reasoning in the graph may be represented using a node. Edges may be used to represent citations…etc.”).

Claim 4
As to claim 4, the combination of BAR YACOV and Stauffer discloses all the elements in claim 2, as noted above, and BAR YACOV further disclose comprising propagating common branch metadata of sibling nodes to a parent node (Figure 4, paragraph[0070]-paragraph[0071], “For example, Node 456 may represent a legal reasoning from a legal document which is referred to as Smith V. Doe, which was issued on June 2002. As the legal reasoning represented by Node 456 cites a legal reasoning that is represented by Node 452, an edge, which may or may not appear to be directed, may connect the two nodes…etc.”).

Claim 5
As to claim 5, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, and BAR YACOV further disclose generating a weight for each of the plurality of nodes according to associated legal concepts (paragraph[0025]-paragraph[0026], “the weights may be based on the topography of the graph, such as providing cut nodes or cut edges a different weight, such as a reduced or increased weight…etc.”).

Claim 6
As to claim 6, the combination of BAR YACOV and Stauffer discloses all the elements in claim 5, as noted above, and BAR YACOV further disclose comprising instructing the interface to render a visual indicator of the eights of each of the plurality of nodes (Figure 4, element 440, paragraph[0070], “Referring now to Result 440 which exemplifies a full display of a result. Graph Display 450 may be used to graphically display the legal reasoning graph. Each legal reasoning in the graph may be represented using a node…etc.”).  

Claim 7
As to claim 7, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, and BAR YACOV further disclose comprising receiving preferences associated with a user and instructing the interface to display the hierarchical graph based at least in part on the preferences (Figure 4, paragraph[0072], “In some exemplary embodiments, the graphical display may display only a portion of the legal reasonings of the graph. The portion being displayed may be based on an importance metric, relevance metric, or the like. The portion may be based on user selection…etc.”).

Claim 8
As to claim 8, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, and BAR YACOV further disclose comprising modifying the hierarchical graph according to user input (Figure 4, paragraph[0076], “In some exemplary embodiments, user may use an interaction panel, such as allowing to save the selected legal reasoning, quote the selected legal reasoning, share the selected legal reasoning, or the like. As an example, Icon 468 may be associated with saving the selected legal reasoning…etc.”).

Claim 9
As to claim 9, the combination of BAR YACOV and Stauffer discloses all the elements in claim 8, as noted above, and BAR YACOV further disclose wherein modifying the graph comprises at least one of pruning, deleting, saving, or combining some or all of the hierarchical graph (Figure 4, paragraph[0076], “In some exemplary embodiments, user may use an interaction panel, such as allowing to save the selected legal reasoning, quote the selected legal reasoning, share the selected legal reasoning, or the like. As an example, Icon 468 may be associated with saving the selected legal reasoning…etc.”).

Claim 10
As to claim 10, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, and BAR YACOV further disclose comprising calculating a metric associated with the hierarchical graph based on at least one of the number of first level nodes, total number of nodes, number of edges, number of paths, tree height, or number of legal concepts (paragraph[0058], “The similarity measurement may be based on cosine similarity or on other similarity metrics. The similarity measurement may be computed between the query and parameters of the graph, in addition to or instead of the content of the legal reasonings that are comprised by the graph…etc.”).

Claim 12
As to claim 12, BAR YACOV discloses a computer-implemented system for generating search results from a document corpus, the computer-implemented system comprising a processor and a non-transitory computer-readable medium storing computer readable instructions that (paragraph[0080], “Furthermore, the present invention may take the form of a computer program product embodied in any tangible medium of expression having computer-usable program code embodied in the medium…etc.”), when executed by the processor, cause the processor to(paragraph[0013], “These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine…etc.”): 
search the document corpus for a set of documents based on a search query(paragraph[0041]-paragraph[0044], “In Step 200, a search query is obtained from a user. The search query may be a combination of keywords that the user searches for. In some exemplary embodiments, the search query may be a legal proposition or a proposed legal reasoning…etc.”), wherein the document corpus includes a plurality of documents arranged in a structured taxonomy hierarchy(Figure 2, element 210, paragraph[0039], “In Step 150, the legal reasoning graph may be stored in a repository. In some exemplary embodiments, based on the legal documents a plurality of graphs may be generated and stored…etc.”), wherein the taxonomy is associated with concepts (Figure 2, element 210, paragraph[0035], “In Step 130, a legal reasoning graph may be generated. The legal reasoning graph may be generated based on the cited legal reasonings. The graph may be composed of nodes, each of which represents a legal reasoning. The nodes of the graph may be connected by edges. An edge may be associated with a citation, such as directed edge from node A to node B may be indicative that the legal reasoning of node A cited the legal reasoning of node B. The edge may be based on the determination in Step 120, in which a citation to a legal document containing the legal reasoning of node B is examined to identify that the citation is of node B…etc.”); 
generate a hierarchical interface comprising nodes identified by concepts and edges connecting the nodes, wherein documents of the set of documents are linked to the nodes based on the concepts (Figure 4, element 440, paragraph[0070], “Referring now to Result 440 which exemplifies a full display of a result. Graph Display 450 may be used to graphically display the legal reasoning graph. Each legal reasoning in the graph may be represented using a node…etc.”), children nodes comprise narrower concepts than their parent nodes(figure 4, paragraph[0066]-paragraph[0067], “As exemplified in FIG. 4, the topic of Result 420 is "matters to be considered in granting custody+location of missing party or child" which is a sub-topic within the topic of "Rights to custody of minor child", which is a sub-topic of "custody of children", which in itself is a sub-topic of the general "family" topic…etc.”); and 
instruct an interface device to display the hierarchical interface (Figure 4, element 440, paragraph[0065]-paragraph[0066], “Result 440 is exemplified as being displayed in a full display, where the graphical representation of the legal reasoning graph is displayed to the user…etc.”), wherein input selecting a candidate node of the hierarchical interface directs the interface device to display documents associated with the candidate node (paragraph[0072]-paragraph[0073], “The portion may be based on user selection. In some exemplary embodiments, a GUI Element 459 may graphically represent that there are additional legal reasonings which cite or are cited by legal reasonings that are being displayed. In some exemplary embodiments, in response to a user interaction with GUI Element 459, such as clicking GUI Element 459 using a pointing device, additional legal reasonings may be displayed…etc.”).

BAR YACOV does not appear to explicitly disclose the nodes are arranged in two or more levels, and the nodes and the edges illustrate a research path.

However, Stauffer discloses the nodes are arranged in two or more levels, and the nodes and the edges illustrate a research path(paragraphparagraph[0067], “In one embodiment, mapping 900 comprises a directed graph having nodes 902 representing legal documents associated with the particular legal concept and edges 904 connecting nodes 902. In one embodiment, a direction associated with edges 904 point from a node representing a citing legal document to a node representing a cited legal document to indicate that the citing legal document cites to the cited legal document. In one embodiment, the sizes of nodes 902 are based on a number of legal documents that cited to it. For example, a higher number of citing legal documents may result in a larger size of the node. In another example, only a seminal court opinion may be represented with a larger size node. In one embodiment, the seminal court opinion may be automatically identified as the court opinion that has the most number of citing legal documents citing to it, as the court opinion that does not cite to another court opinion for the particular legal concept, or as the earliest court opinion…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of BAR YACOV with the teachings of Stauffer to have nodes and edges representing legal concepts which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of BAR YACOV with the teachings of Stauffer to identify legal concepts in legal documents (Stauffer: paragraph[0001]).

Claim 13
As to claim 13, the combination of BAR YACOV and Stauffer discloses all the elements in claim 12, as noted above, and BAR YACOV further disclose wherein the computer readable instructions further cause the processor to instruct the interface device to display a graphical representation of the hierarchical interface (figure 4, paragraph[0064]-paragraph[0065], “Result 420 is displayed in a summary display, in which a graphical representation of the legal reasoning graph is not displayed. A toggle button, such as 429 and 449, may be operative to switch between a summary display and a full display…etc.”).

Claim 14
As to claim 14, the combination of BAR YACOV and Stauffer discloses all the elements in claim 12, as noted above, and BAR YACOV further disclose wherein the concepts comprise at least one of legal concepts, scientific concepts, or research concepts(figure 4, paragraph[0066]-paragraph[0067], “As exemplified in FIG. 4, the topic of Result 420 is "matters to be considered in granting custody+location of missing party or child" which is a sub-topic within the topic of "Rights to custody of minor child", which is a sub-topic of "custody of children", which in itself is a sub-topic of the general "family" topic…etc.”).

Claim 17
As to claim 17, BAR YACOV discloses a computer-implemented method of generating a hierarchical summary of a document, the method comprising: 
providing, using a computer, a structured taxonomy hierarchy associated with a document corpus (Figure 2, element 210, paragraph[0039], “In Step 150, the legal reasoning graph may be stored in a repository. In some exemplary embodiments, based on the legal documents a plurality of graphs may be generated and stored…etc.”), wherein the structured taxonomy hierarchy is associated with a plurality of concepts (Figure 2, element 210, paragraph[0035], “In Step 130, a legal reasoning graph may be generated. The legal reasoning graph may be generated based on the cited legal reasonings. The graph may be composed of nodes, each of which represents a legal reasoning. The nodes of the graph may be connected by edges. An edge may be associated with a citation, such as directed edge from node A to node B may be indicative that the legal reasoning of node A cited the legal reasoning of node B. The edge may be based on the determination in Step 120, in which a citation to a legal document containing the legal reasoning of node B is examined to identify that the citation is of node B…etc.”); 
identifying concepts within the document based on the structured taxonomy hierarchy(Figure 2, element 210, paragraph[0035], “In Step 130, a legal reasoning graph may be generated. The legal reasoning graph may be generated based on the cited legal reasonings. The graph may be composed of nodes, each of which represents a legal reasoning. The nodes of the graph may be connected by edges. An edge may be associated with a citation, such as directed edge from node A to node B may be indicative that the legal reasoning of node A cited the legal reasoning of node B. The edge may be based on the determination in Step 120, in which a citation to a legal document containing the legal reasoning of node B is examined to identify that the citation is of node B…etc.”); 
generating a hierarchical structure representing the hierarchical summary of the document(figure 4, paragraph[0064]-paragraph[0065], “Result 420 is displayed in a summary display, in which a graphical representation of the legal reasoning graph is not displayed. A toggle button, such as 429 and 449, may be operative to switch between a summary display and a full display…etc.”), wherein nodes of the hierarchical structure are associated with concepts such that parent nodes comprise concepts that encompass concepts of children nodes(figure 4, paragraph[0066]-paragraph[0067], “As exemplified in FIG. 4, the topic of Result 420 is "matters to be considered in granting custody+location of missing party or child" which is a sub-topic within the topic of "Rights to custody of minor child", which is a sub-topic of "custody of children", which in itself is a sub-topic of the general "family" topic…etc.”); and 
instructing an interface to display the hierarchical structure (figure 4, paragraph[0064]-paragraph[0065], “Result 420 is displayed in a summary display, in which a graphical representation of the legal reasoning graph is not displayed. A toggle button, such as 429 and 449, may be operative to switch between a summary display and a full display…etc.”).
BAR YACOV does not appear to explicitly disclose the nodes are arranged in two or more levels, edges connect the nodes, and the nodes and the edges illustrate a research path; 

However, Stauffer discloses the nodes are arranged in two or more levels, edges connect the nodes, and the nodes and the edges illustrate a research path (paragraph[0066]-paragraph[0067], “In one embodiment, mapping 900 comprises a directed graph having nodes 902 representing legal documents associated with the particular legal concept and edges 904 connecting nodes 902. In one embodiment, a direction associated with edges 904 point from a node representing a citing legal document to a node representing a cited legal document to indicate that the citing legal document cites to the cited legal document. In one embodiment, the sizes of nodes 902 are based on a number of legal documents that cited to it. For example, a higher number of citing legal documents may result in a larger size of the node. In another example, only a seminal court opinion may be represented with a larger size node. In one embodiment, the seminal court opinion may be automatically identified as the court opinion that has the most number of citing legal documents citing to it, as the court opinion that does not cite to another court opinion for the particular legal concept, or as the earliest court opinion…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of BAR YACOV with the teachings of Stauffer to have nodes and edges representing legal concepts which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of BAR YACOV with the teachings of Stauffer to identify legal concepts in legal documents (Stauffer: paragraph[0001]).


Claim 18
As to claim 18, the combination of BAR YACOV and Stauffer discloses all the elements in claim 17, as noted above, and BAR YACOV further disclose comprising performing a search of a document corpus for documents associated with the nodes of the hierarchical structure (paragraph[0019]-paragraph[0020], “One technical solution provided by the disclosed subject matter is to utilize a legal reasoning graph, such as to allow users to search from a repository of pre-processed or dynamically generated legal reasoning graphs…etc.”).

Claim 19
As to claim 19, the combination of BAR YACOV and Stauffer discloses all the elements in claim 17, as noted above, and BAR YACOV further disclose wherein the concepts comprise at least one of a fact pattern, a term of art, or a legal concept(Figure 4, paragraph[0070], “Referring now to Result 440 which exemplifies a full display of a result. Graph Display 450 may be used to graphically display the legal reasoning graph. Each legal reasoning in the graph may be represented using a node. Edges may be used to represent citations…etc.”).

Claim 20
As to claim 20, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, and BAR YACOV further disclose storing the hierarchical structure in a memory (paragraph[0039], “In Step 150, the legal reasoning graph may be stored in a repository. In some exemplary embodiments, based on the legal documents a plurality of graphs may be generated and stored…etc.”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BAR YACOV et al. U.S. Patent Publication (2015/0269691; hereinafter: BAR YACOV) in view of Stauffer U.S. Patent Publication (2020/0020058; hereinafter: Stauffer) and further in view of Lai et al. U.S. Patent Publication (2013/0110863; hereinafter: Lai) 



Claim 11
As to claim 11, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, but does not appear to explicitly disclose comparing the metric to a threshold to determine whether to provide a suggestion for modifying the search query.

However, Lai discloses comparing the metric to a threshold to determine whether to provide a suggestion for modifying the search query (paragraph[0063]-paragraph[0064], “As indicated, metric values for lateral suggestions, such as PGL2, appear to be higher than metric values for competing suggestions, such as PGL1. It may be that a non-competing or lateral search suggestion may improve efficiency for a search query better than a competing search suggestion, therefore. For example, search assistance, such as providing query recommendations, in one or more embodiments, may be adjusted to offer more lateral search suggestions than competing search suggestions on a relative basis, although, of course claimed subject matter is not limited in scope in this respect…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of BAR YACOV with the teachings of Stauffer and Lai to determine query suggestions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of BAR YACOV with the teachings of Stauffer and Lai to formulate search queries to locate content of interest (Lai: paragraph[0006]). 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BAR YACOV et al. U.S. Patent Publication (2015/0269691; hereinafter: BAR YACOV) in view of Stauffer U.S. Patent Publication (2020/0020058; hereinafter: Stauffer) and further in view of Miller et al. U.S. Patent Publication (2015/0317320; hereinafter: Miller) 

Claim 15
As to claim 15, the combination of BAR YACOV and Stauffer discloses all the elements in claim 1, as noted above, but does not appear to explicitly disclose wherein the computer readable instructions further cause the processor to filter the documents associated with the candidate node based on at least one filter criteria.

However, Miller discloses wherein the computer readable instructions further cause the processor to filter the documents associated with the candidate node based on at least one filter criteria (paragraph[0056], “The one or more query characteristics may include an inclusion of a search filter. In some embodiments, the estimated relevance score is calculated based on the inclusion of the search filter. For example, the estimated relevance score may be calculated as higher when the search query includes a search filter…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of BAR YACOV with the teachings of Stauffer and Miller to have a search filter which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of BAR YACOV with the teachings of Stauffer and Miller to display estimate relevance indicators for result sets of documents for displaying query visualizations (Miller: paragraph[0005]).

Claim 16
As to claim 16, the combination of BAR YACOV, Stauffer, and Miller discloses all the elements in claim 15, as noted above, and Miller further disclose wherein the at least one filter criteria comprises a practice area, date, or jurisdiction (paragraph[0056], “The search filter may be a date range filter, such as when a user limits the search to a particular date range by entering a date range in the query input element 410 or selects a date range from a drop down box or other filter…etc.”).













Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571) 270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
July 27, 2022                                                                                                                                                                                                    


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000